PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,194,459
Issue Date:   24 Nov 2015
Application No. 13/843,678
Filing or 371(c) Date: 15 Mar 2013
Attorney Docket No.   608591.1A 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the petition to accept unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), both petitions filed 26 April 2021. 

Both petitions are GRANTED.

This patent expired on 25 November 2019, for failure to pay the 3.5 year maintenance fee. The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

The petition states that the “abandonment of this application was unintentional.”  37 CFR 1.378(b) requires a statement that “the delay in payment of the maintenance fee was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.378(b)(3), the statement will be construed as the statement required by 37 CFR 1.378(b)(3).   If this is an incorrect reading of the statement appearing in the petition, petitioner must promptly notify the Office.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office.

Since the surcharge fee was paid in excess of that required, Patentee can request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.  In reference to refund guidance, please see 37 CFR 1.26. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.

The patent file is being forwarded to Files Repository.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET